UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6201



WALTER LEE CASHWELL, JR.,

                                              Plaintiff - Appellant,

          versus


MEDIC STUBBS; SERGEANT DILLENGER; SERGEANT
WOOD; SGT. PARKER; CAPTAIN REID; CORRECTIONAL
OFFICER NEWMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-853-7)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lee Cashwell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Lee Cashwell, Jr., appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint for

failure to state a claim upon which relief can be granted.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Cashwell v. Stubbs, No. CA-99-853-7 (W.D. Va.

Jan. 28, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                 2